                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

TERESA MARIE ZATARAIN                          )
                                               )
               Plaintiff,                      )
                                               )       Case No: 1:19-cv-94
v.                                             )
                                               )       Judge Christopher H. Steger
ANDREW SAUL,                                   )
Commissioner of Social Security                )
Administration,                                )
                                               )
               Defendant.                      )

                                   MEMORANDUM OPINION

       Plaintiff Teresa Zatarain seeks judicial review under § 205(g) of the Social Security Act

("Act"), 42 U.S.C. § 405(g), from her denial by the Commissioner of the Social Security

Administration regarding her application for disability insurance benefits and supplemental

security income under Titles II and XVI of the Act, 42 U.S.C. §§ 401-34, 1381-83f. [See Doc. 1].

The parties consented to the entry of final judgment by the undersigned United States Magistrate

Judge, according to 28 U.S.C. § 636(c), with an appeal to the Court of Appeals for the Sixth Circuit.

[Doc. 19].

       For the following reasons, Plaintiff's Motion for Judgment on the Pleadings [Doc. 23] will

be DENIED; the Commissioner's Motion for Summary Judgment [Doc. 26] will be GRANTED;

and judgment will be entered AFFIRMING the Commissioner's decision.

I.     Procedural History

       In August 2015, Plaintiff applied for disability insurance benefits and supplemental

security income under Title II of the Act, 42 U.S.C. §§ 401-434, alleging disability on September

10, 2014. (Tr. 18). Plaintiff's claims were denied initially as well as on reconsideration. (Id.). As a



                                                   1
Case 1:19-cv-00094-CHS Document 28 Filed 08/03/20 Page 1 of 11 PageID #: 703
result, Plaintiff requested a hearing before an administrative law judge. (Id.).

       In February 2018, ALJ Suhirjahaan Morehead heard testimony from Plaintiff and a

vocational expert, as well as argument from Plaintiff's attorney. The ALJ then rendered her

decision, finding that Plaintiff was not under a "disability" as defined in the Act. (Tr. 28).

Following the ALJ's decision, Plaintiff requested that the Appeals Council review her denial;

however, that request was denied. (Tr. 1). Exhausting her administrative remedies, Plaintiff then

filed her Complaint in March 2019, seeking judicial review of the Commissioner's final decision

under § 405(g). [Doc. 1]. The parties filed competing dispositive motions, and this matter is now

ripe for adjudication.

II.    Findings by the ALJ

       The ALJ made the following findings concerning the decision on Plaintiff's application for

benefits:

       1. Plaintiff had not engaged in substantial gainful activity since August 23, 2015,
          the application date (20 C.F.R. §§ 416.971 et seq.).

       2. Plaintiff has the following severe impairments: degenerative disc disease of the
          cervical and lumbar spine, osteoarthritis, osteoporosis, and dermatomyositis (20
          C.F.R. § 416.920(c)).

       3. Plaintiff does not have an impairment or combination of impairments that meets
          or medically equals the severity of one of the listed impairments in 20 C.F.R.
          Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925, 416.926).

       4. Absent certain limitations, Plaintiff retained the residual-functional capacity to
          perform light work as defined in 20 C.F.R. §§ 416.967(b).

       5. Plaintiff has no past relevant work (20 C.F.R. § 416.965).

       6. Plaintiff was born on January 16, 1968, and was 47 years old, which is defined
          as a younger individual (age 18-49) on the alleged disability onset date (20
          C.F.R. § 416.963). Plaintiff later changed age category to closely approaching
          advanced age (Id.).




                                                  2
Case 1:19-cv-00094-CHS Document 28 Filed 08/03/20 Page 2 of 11 PageID #: 704
       7. Plaintiff has limited education and can communicate in English (20 C.F.R. §
          416.964).

       8. The transferability of job skills is not material to the determination of disability
          because Plaintiff does not have past relevant work (20 C.F.R. § 416.968).

       9. Considering the Plaintiff's age, education, work experience, and residual
          functional capacity, there are jobs that exist in significant numbers in the
          national economy that the Plaintiff can perform (20 C.F.R. §§ 416.969,
          416.969(a)).

       10. Plaintiff has not been under a disability, as defined in the Social Security Act,
           from August 23, 2015, through the date of the ALJ's decision (20 C.F.R. §
           416.920(g)).

       (Tr. at 18-28).

III.   Standard of Review

       This case involves an application for disability insurance benefits ("DIB"). An individual

qualifies for DIB if they: (1) are insured for DIB; (2) have not reached the age of retirement; (3)

have filed an application for DIB; and (4) are disabled. 42 U.S.C. § 423(a)(1).

       The determination of disability under the Act is an administrative decision. To establish

disability under the Social Security Act, a claimant must show that they are unable to engage in

any substantial gainful activity due to the existence of a medically determinable physical or mental

impairment that can be expected to result in death or that has lasted or can be expected to last for

a continuous period of not less than twelve months. 42 U.S.C. § 423(d)(1)(A); Abbot v. Sullivan,

905 F.2d 918, 923 (6th Cir. 1990). The Commissioner employs a five-step sequential evaluation

to determine whether someone is disabled. 20 C.F.R. §§ 404.1520; 416.920. The following five

issues are addressed in order: (1) if the claimant is engaging in substantial gainful activity, she is

not disabled; (2) if the claimant does not have a severe impairment, she is not disabled; (3) if the

claimant's impairment meets or equals a listed impairment, she is disabled; (4) if the claimant is

capable of returning to work she has done in the past, she is not disabled; (5) if the claimant can



                                                  3
Case 1:19-cv-00094-CHS Document 28 Filed 08/03/20 Page 3 of 11 PageID #: 705
do other work that exists in significant numbers in the regional or the national economy, she is not

disabled. Id. If the ALJ makes a dispositive finding at any step, the inquiry ends without proceeding

to the next step. 20 C.F.R. §§ 404.1520; 416.920; Skinner v. Sec'y of Health & Human Servs., 902

F.2d 447, 449-50 (6th Cir. 1990). Once, however, the claimant makes a prima facie case that she

cannot return to her former occupation, the burden shifts to the Commissioner to show that there

is work in the national economy that she can perform considering claimant's age, education, and

work experience. Richardson v. Sec'y of Health and Human Servs., 735 F.2d 962, 964 (6th Cir.

1984); Noe v. Weinberger, 512 F.2d 588, 595 (6th Cir. 1975).

       The standard of judicial review is whether substantial evidence supports the findings of the

Commissioner and whether the Commissioner made any legal errors in the process of reaching the

decision. See Richardson v. Perales, 402 U.S. 389, 401 (1971) (adopting and defining substantial

evidence standard in the context of Social Security cases); Landsaw v. Sec'y of Health and Human

Servs., 803 F.2d 211, 213 (6th Cir. 1986). Even if there is evidence on the other side, if there is

evidence to support the Commissioner's findings, then they must be affirmed. Ross v. Richardson,

440 F.2d 690, 691 (6th Cir. 1971). The Court may not reweigh the evidence and substitute its

judgment for that of the Commissioner merely because substantial evidence exists in the record to

support a different conclusion. The substantial evidence standard allows considerable latitude to

administrative decision-makers. It presupposes there is a zone of choice within which the decision-

makers can go either way, without interference by the courts. Felisky v. Bowen, 35 F.3d 1027 (6th

Cir. 1994) (citing Mullen v. Bowen, 800 F.2d 535, 548 (6th Cir. 1986)); Crisp v. Sec'y, Health and

Human Servs., 790 F.2d 450 n.4 (6th Cir. 1986).

       Courts may consider any evidence in the record, regardless of whether the ALJ cited it. See

Heston v. Comm'r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). But for the substantial-evidence




                                                 4
Case 1:19-cv-00094-CHS Document 28 Filed 08/03/20 Page 4 of 11 PageID #: 706
review, courts may not consider any evidence that was not before the ALJ. Foster v. Halter, 279

F.3d 348, 357 (6th Cir. 2001). Courts are also not obligated to scour the record for errors not

identified by the claimant, Howington v. Astrue, No. 2:08-cv-189, 2009 WL 2579620, at *6 (E.D.

Tenn. Aug. 18, 2009) (stating that assignments of error not made by claimant were waived), and

"issues which are 'adverted to in a perfunctory manner, unaccompanied by some effort at

developed argumentation, are deemed waived,'" Kennedy v. Comm'r of Soc. Sec., 87 F. App'x 464,

466 (6th Cir. 2003) (quoting United States v. Elder, 90 F.3d 1110, 1118 (6th Cir. 1996)).

IV.    Analysis

       Plaintiff raises four issues: (1) whether the ALJ erred in evaluating the opinions of

Plaintiff's provider; (2) whether the ALJ properly evaluated Plaintiff's subjective complaints; (3)

whether Plaintiff's residual functional capacity was proper; and (4) whether the ALJ erred in failing

to define what constitutes a "hazard." The Court will address each in turn.

       A.      The ALJ's Evaluation of Plaintiff's Treating Provider

       Plaintiff first argues that the ALJ committed a reversible error as to Plaintiff's treating

provider, Katharine Hall, M.D. [Doc. 25 at PageID #: 655-66]. In particular, Plaintiff contends that

the ALJ "should have given controlling weight to the opinion of Dr. Hall because it is well-

supported and not inconsistent with other substantial evidence in the record . . . ." [Doc. 25 at

PageID #: 663].

       If a treating physician's opinion as to the nature and severity of impairment is: (1) well-

supported by medically-acceptable clinical and laboratory diagnostic techniques; and (2) is not

inconsistent with the other substantial evidence in the case record, it must be given "controlling

weight." 20 C.F.R. § 404.1527(c)(2). In making this determination, the appropriate weight to be

given to a treating physician's opinion should be based on the length of treatment, frequency of




                                                 5
Case 1:19-cv-00094-CHS Document 28 Filed 08/03/20 Page 5 of 11 PageID #: 707
examination, nature and extent of the treatment relationship, amount of relevant evidence that

supports the opinion, the opinion's consistency with the entire record, the specialization of the

source, and other factors which tend to support or contradict the opinion. § 404.1527(c)(1)-(6).

       When an ALJ does not give a treating physician's opinion controlling weight, the ALJ must

give "good reasons" for the weight given. § 404.1527(c)(2). A decision denying benefits "must

contain specific reasons for the weight given to the treating source's medical opinion, supported

by evidence in the case record, and must be sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source's medical opinion and the reasons

for the weight." Soc. Sec. Rul. 96-2p, 1996 WL 374188 at *5 (July 2, 1996). "The requirement of

reason-giving exists, in part, to let claimants understand the disposition of their cases," particularly

in situations where a claimant knows that their physician has deemed them disabled and thus

"might be especially bewildered when told by an administrative bureaucracy that [they] [are] not,

unless some reason for the agency's decision is supplied." Snell v. Apfel, 177 F.3d 128, 134 (2d

Cir. 1999). The requirement also ensures that the ALJ applies the treating-physician rule and

permits a meaningful review of the rule's application. See Halloran v. Barnhart, 362 F.3d 28, 32–

33 (2d Cir. 2004).

       Here, the ALJ stated the following concerning Dr. Hall's opinion:

       The undersigned gives little weight to the medical source statements of Katherine
       Hall, M.D., who opined the claimant had severe limitations from her mental and
       physical impairments that would prevent her from working . . . . Dr. Hall was noted
       as providing her Valium for her panic attacks, but even her treatment notes
       indicating the Valium was also being used for her back pain with her noting no
       evidence of depression . . . . Dr. Hall did note some concerns with anxiety, but also
       noted appropriate interactions, no acute distress and that the claimant appeared well
       groomed, alert and oriented, contradicting her medical source statement of severe
       limitations in social functioning . . . . In addition, the consultative examiners noted
       the claimant was cooperative and pleasant with only mild difficulties with social
       interaction further limiting the value of her conclusion . . . . Similarly, the
       undersigned notes that her statements as to the claimant's physical limitations are



                                                   6
Case 1:19-cv-00094-CHS Document 28 Filed 08/03/20 Page 6 of 11 PageID #: 708
       also inconsistent with each other, with Dr. Hall noting no ability to frequently lift
       any weight on one form, but ten pounds on another form. She also noted the
       claimant was limited to sitting for forty-five minutes on one form, but two hours on
       another form. She reported the claimant could not crawl, despite the claimant
       testifying that she had no difficulty crawling. The undersigned also notes similar
       inconsistencies in her treatment notes, with her indicating there was evidence of
       radiculopathy, even with nerve conduction studies noting no such findings . . . .

       (Tr. 25-26). In reviewing the ALJ's decision in light of the "good reasons" standard,

substantial evidence supports the ALJ's decision to give Dr. Hall's opinion only "little weight."

The ALJ noted, for example, the extent of Dr. Hall's treatment relationship with Plaintiff, Dr. Hall's

knowledge of Plaintiff's evolving condition, as well as the objective medical evidence supporting

and contradicting Dr. Hall's opinion—including how Dr. Hall's medical source statement and

opinions contradicted the record as a whole. (Id.); see 20 C.F.R. § 404.1527(c)(2). The ALJ found,

for instance, that Dr. Hall's opinions were inconsistent with Plaintiff's admissions at the

administrative hearing. (Tr. 26). Dr. Hall opined that Plaintiff could never crawl, but Plaintiff

testified that she could. (Tr. 48, 433). Dr. Hall also provided an undated letter stating that Plaintiff

suffered from cervical and lumbar radiculopathies (Tr. 558). But the nerve conduction study

showed no radiculopathy (Tr. 26, 385, 395). Though "it is not enough to dismiss a treating

physician's opinion as 'incompatible' with other evidence of record; there must be some effort to

identify the specific discrepancies and to explain why it is the treating physician's conclusion that

gets the short end of the stick." See Friend v. Comm'r of Soc. Sec., 375 F. App'x 543, 552 (6th Cir.

2010). The ALJ met that standard here by providing examples as to how Dr. Hall's records support

and contradict other evidence. See White v. Comm'r of Soc. Sec., 572 F.3d 272, 285-86 (6th Cir.

2009). Accordingly, the ALJ adequately explained their decision to give "little weight" to Dr.

Hall's opinion, and substantial evidence supports that finding. Keeler v. Comm'r of Soc. Sec., 511

F. App'x 472, 473 (6th Cir. 2013) (affirming the ALJ's determination of not giving a provider's




                                                   7
Case 1:19-cv-00094-CHS Document 28 Filed 08/03/20 Page 7 of 11 PageID #: 709
opinion controlling weight because the opinion "was contradicted by other evidence in the record

demonstrating that Keeler was able to engage in significant physical activities . . . .").

        B.      Consideration of Plaintiff's Subjective Complaints

        Plaintiff next contends that the ALJ erred by not properly considering Plaintiff's subjective

complaints. [Doc. 25 at PageID #: 666].

        As an initial matter, Plaintiff's arguments about her credibility are within the ALJ's

discretion. See Ritchie v. Comm'r of Soc. Sec., 540 F. App'x 508, 511 (6th Cir. 2013) (recognizing

that the Sixth Circuit holds the ALJ's credibility findings to be virtually "unchallengeable")

(citations omitted). An ALJ's findings on credibility "are to be accorded great weight and

deference, particularly since an ALJ is charged with the duty of observing a witness's demeanor

and credibility." Walters, 127 F.3d at 531. But those findings must be supported by substantial

evidence. Id. And "discounting credibility to a certain degree is appropriate where an ALJ finds

contradictions among the medical reports, claimant's testimony, and other evidence." Id.

        Turning to Plaintiff's subjective complaints of pain, in Duncan v. Secretary of Health and

Human Services, the Sixth Circuit noted the following for evaluating subjective complaints:

        First, we examine whether there is objective medical evidence in an underlying
        medical condition. If there is, we then examine (1) whether objective medical
        evidence confirms the severity of the alleged pain arising from the condition; or (2)
        whether the objectively established medical condition is of such a severity that it
        can reasonably be expected to produce the alleged disabling pain.

801 F.2d 847, 853 (6th Cir. 1986). Whether the objective evidence confirms the severity of the

alleged pain or whether the objectively established medical condition is of such a severity that it

can reasonably be expected to produce the alleged disabling pain, the ALJ must consider the

following factors: (i) daily activities; (ii) the location, frequency, and intensity of the pain or other

symptoms; (iii) precipitating and aggravating factors; (iv) the type, dosage, effectiveness, and side




                                                   8
Case 1:19-cv-00094-CHS Document 28 Filed 08/03/20 Page 8 of 11 PageID #: 710
effects of any medication you take or have taken to alleviate your pain or other symptoms; (v)

treatment, other than medication, received or have received for relief of pain or other symptoms;

(vi) any measures that are used or were used to relieve pain or other symptoms; (vii) other factors

concerning functional limitations and restrictions due to pain or other symptoms. Soc. Sec. Rul.

96-7p, 1996 WL 374186, at *3 (July 2, 1996) (citing 20 C.F.R. § 1529(c)(4)).

       In considering Plaintiff's symptoms as well as the medical evidence, the ALJ found that

Plaintiff's allegations regarding the limiting effects of her symptoms were not entirely credible.

(Tr. 26); see 20 C.F.R. § 404.1529 ("In determining whether you are disabled, we consider all of

your symptoms, including pain, and the extent to which your symptoms can reasonably be

accepted as consistent with the objective medical evidence and other evidence."). As a basis for

this finding, the ALJ found the lack of objective evidence to support Plaintiff's complaints, her

activities of daily living, discrepancies within the record, and the medical opinions not being

supportive of the alleged disability. (Tr. at 21, 23-28). An ALJ may find a claimant's statements

"less credible if the level or frequency of treatment is inconsistent with the level of complaints, or

if the medical reports or records show that the individual is not following the treatment as

prescribed and there are no good reasons for this failure." See SSR 96–7p, 1996 WL 374186, at

*7. The evidence regarding the severity of Plaintiff's impairments is inconsistent and can support

more than one reasonable conclusion. The Court will not second-guess the ALJ's finding since the

ALJ gave numerous reasons, supported by the record, for determining that Plaintiff's subjective

allegations were not entirely credible. See Ulman v. Comm'r of Soc. Sec., 693 F.3d 709, 713–14

(6th Cir. 2012) ("As long as the ALJ cite[s] substantial, legitimate evidence to support his factual

conclusions, we are not to second-guess.").




                                                  9
Case 1:19-cv-00094-CHS Document 28 Filed 08/03/20 Page 9 of 11 PageID #: 711
       C.      Plaintiff's RFC Finding

       Plaintiff's final contention is that the ALJ failed to evaluate Plaintiff's residual functional

capacity properly. [Doc. 25 at PageID #: 675]. As to physical impairments, the ALJ gave

significant weight to Dr. Blaine's opinion and little weight to the opinions of the state agency

medical consultants as well as Dr. Hall. (Tr. 25-26). During Dr. Blaine's consultative exam,

Plaintiff had no difficulty getting up from the chair or onto the examination table. (Tr. 320). She

had normal gait, station, and tandem, heel, and toe walking with full ranges of motion except for

her shoulders and lumbar spine, full strength, full grip strength, positive straight leg testing, and

intact sensations except for her left foot. (Tr. 320-21). Dr. Blaine opined that Plaintiff could lift

30-40 pounds infrequently and 10 pounds frequently, sit for 8 hours, and stand and walk for 6-7

hours. (Tr. 321). The ALJ gave the opinion significant weight but noted that later MRIs showed

further deterioration (Tr. 25). Consistent with Dr. Blaine's opinion, the ALJ found that Plaintiff

could lift 10 pounds frequently, sit for 6 hours, and stand and walk for 6 hours (Tr. 23). The ALJ

limited Plaintiff's occasional lifting to 20 pounds with frequent postural activities. (Tr. 23, 25).

       Following Dr. Blaine's consultative examination, state-agency medical consultants

reviewed the medical records. In January 2016, for example, Dr. McNeil reviewed the medical

records and opined that Plaintiff could lift 50 pounds occasionally and 20 pounds frequently, sit

for 6 hours, and stand and walk for 6 hours. (Tr. 72). Dr. McNeil also noted that Plaintiff could

frequently climb and stoop. (Tr. 73). In another example, Dr. Walker reviewed the record and

affirmed Dr. McNeil's opinion in April 2016. (Tr. 91). The ALJ gave these opinions little weight

based on the slater submitted medical records. (Tr. 25). Considering this evidence, the ALJ limited

Plaintiff to light work rather than medium work and found that Plaintiff could perform frequent

postural activities with no exposure to hazards. (Tr. 25). Discerning no error, the Court finds that




                                                  10
Case 1:19-cv-00094-CHS Document 28 Filed 08/03/20 Page 10 of 11 PageID #: 712
substantial evidence supports the Plaintiff's RFC finding. Ross, 440 F.2d at 691 (noting that even

if contrary evidence exists, if there is evidence to support the Commissioner's findings, then the

Commissioner must be affirmed).

       D.        Impact of what constitutes a "hazard"

       At the end of her brief, Plaintiff noted that the ALJ erred by failing to define what

constituted a "hazard" that Plaintiff must avoid. [Doc. 25 at PageID #: 676]. But agency policy

defines "hazards." See Social Security Ruling ("SSR") 96-9p. That is, agency policy defines

"hazards" to mean "moving mechanical parts of equipment, tools, or machinery; electrical shock;

working in high, exposed places; exposure to radiation; working [with] explosive; and exposure

to toxic, caustic chemicals." The ALJ is not required to define a word that is already listed in

agency policy.

       Alternatively, the Court finds that Plaintiff waived her objection by not developing how

the ALJ's failure to list what constitutes a "hazard" somehow constitutes legal error on the ALJ's

part. See Kennedy, 87 F. App'x at 466 ("issues which are "adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived.'") (quoting Elder,

90 F.3d at 1118).

V.     Conclusion

       Having reviewed the administrative record and the parties' briefs, Plaintiff's Motion for

Judgment on the Pleadings [Doc. 23] will be DENIED; the Commissioner's Motion for

Summary Judgment [Doc. 26] will be GRANTED; and the decision of the ALJ will be

AFFIRMED. Judgment will be entered in favor of the Defendant.

       SO ORDERED.

                                             /s/ Christopher H. Steger
                                             UNITED STATES MAGISTRATE JUDGE


                                               11
Case 1:19-cv-00094-CHS Document 28 Filed 08/03/20 Page 11 of 11 PageID #: 713
